Title: Thomas Jefferson to John Neilson, 8 November 1818
From: Jefferson, Thomas
To: Neilson, John


          
            Dear Sir
            Monticello Nov. 8. 18.
          
          I inclose you 4. letters lately recieved, which I suppose to be from your friends in Ireland, and which I hope may give you agreeable news from them.
          
          I return you also the papers which mr Dinsmore gave me from you, and I see, not without sensible regret, that our ideas of the mode of charging interest are very different. I never in my life paid a cent of compound interest; being principled against it; not but that compound may be made as just as simple interest, but then it should be at a lower rate. interest simple or compound is a compensation for the use of money, and the legislature supposed, as is the truth & general opinion, that taking one mode of employing money with another, 6. per cent simple interest is an average profit. but had they established a compensation by way of compound interest, they would have probably fixed it at 4. or 4½ per cent. the difference it makes in our case is but a little over 40.D. a sum which with you I think nothing of, could I allow myself to countenance what I think is wrong, without pretending to censure those who think differently, as it is your debt, in the form in which I always considered it shall be paid out of the proceeds of my crop now going to market as soon as sold, which possibly may be not till April. your debt has remained in my hands because not called for, & in the belief you had no view expectation of placing it at better profit. had I ever supposed you wished to employ it otherwise, it should never have been kept from you a moment. in no case however will this difference of opinion lessen my wishes to be useful to you, nor my friendly esteem for you.
          
            Th: Jefferson
          
        